Citation Nr: 0327062	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-09 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement of unauthorized dental payments.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 determination issued by the 
Wichita, Kansas, Medical and Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for VA 
benefits.  In pertinent part, this law redefines the 
obligations of VA with respect to the duty to assist.  The 
provisions of the VCAA apply to all claims for VA benefits.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
not notified the veteran or applied the provisions of VCAA.   
Accordingly, a remand is necessary in the instant case for 
compliance with the provisions of the VCAA.  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  The 
veteran must be notified of which portion 
of the information and evidence necessary 
to substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to 
reimbursement of unauthorized dental 
payments.  If the claim remains denied, 
the RO should issue a Supplemental SOC 
(SSOC) to the veteran and his 
representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits and 
should include the statute and 
regulations implementing the VCAA 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; but see Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



